Citation Nr: 1739456	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for kidney disorder to include as a result of herbicide exposure or as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Esq. 


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma.  The Veteran testified at a Board hearing in December 2015.  A copy of the hearing transcript is associated with the claims file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service connection claim for tinnitus was denied by the Board in June 2016.  In December 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the issue for action consistent with a Joint Motion for Remand (JMR).  In June 2017, the Board remanded the matter for further development including providing additional VA examinations.  The new examination was provided in August 2017.  However, a Supplemental Statement of Case has yet to be provided.  Thus, a remand is needed.

With regards to the Veteran's service connection claim for kidney disease, the Board also finds that a Supplemental State of Case (SSOC) has not been issued.  After a Board remand in June 2017, the Veteran was afforded new VA examination in July 2017, but a SSOC has not been issued.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

